In the concluding paragraph of the opinion in this case, it is said: "Plaintiff was not a creditor of defendant's father at the date of the sale of the property by him to defendant in 1926. Nor was plaintiff a creditor of defendant, Eunice Baccich, when about four years after the sale, she placed a mortgage on the property for $6500.00 to assist her father financially in his business."
In its application for rehearing, plaintiff contends that this language overrules indirectly Ideal Savings  Homestead Association v. Gould, 163 La. 442, 112 So. 40, in which it was held that whether a creditor's claim accrued before or after the passing of the simulated deed by the debtor is immaterial as respects his right to seize the property.
The only prayer of plaintiff is for judgment declaring the sale a simulation. There is no issue raised by the pleadings as to the right of plaintiff to bring such suit, whether a creditor, or not a creditor, *Page 504 
at the time the sale is attacked as a simulation.
This Court had not the slightest intention of overruling Ideal Savings  Homestead Association v. Gould, but used the above language merely to show the good faith of the parties in entering into these various transactions.
The judgment rendered on original hearing is correct, and plaintiff's application for rehearing is overruled.